Citation Nr: 1723574	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  03-18 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for scarring alopecia.

2.  Entitlement to an initial rating in excess of 10 percent for skin deformities of the left foot.

3.  Entitlement to an initial rating in excess of 10 percent for cervical spine spondylosis until May 29, 2008, and a rating in excess of 30 percent thereafter.  

4.  Entitlement to an initial compensable rating for an ovarian cyst disability.

5.  Entitlement to an initial rating in excess of 10 percent for uterine fibroids removal.

6.  Entitlement to an initial rating in excess of 10 percent for arthritis of the metatarsal joint of the left foot fifth toe.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1977 to January 2001, including service in the Southwest Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case was subsequently returned to the RO in Montgomery, Alabama.

This case was remanded by the Board in April 2008, August 2011, and October 2015.  It is now before the Board for further appellate action.

The issues of entitlement to a rating in excess of 10 percent for scarring alopecia; entitlement to a separate rating for skin conditions of the left foot; entitlement to a rating in excess of 30 percent for a neck disability since May 29, 2008; entitlement to a rating in excess of 10 percent for left pinky toe arthritis; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Prior to May 29, 2008, the Veteran's cervical spine disability was manifested by full range of motion with pain and mild to moderate functional impairment. 

2.  The Veteran's ovarian cyst disability does not result in symptoms requiring continuous treatment or the approximation thereof.

3.  The Veteran's uterine fibroid disability does not result in symptoms that are not controlled by continuous treatment or the approximation thereof.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a cervical spine disability prior to May 29, 2008 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002), Diagnostic Code 4235-5342 (2016). 

2.  The criteria for a compensable rating for ovarian cyst disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.116, Diagnostic Code 7615 (2016).

3.  The criteria for a rating in excess of 10 percent for a uterine fibroid disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.116, Diagnostic Code 7613 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Assignment of "staged" ratings is appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.


Cervical Spine - Rating Criteria

The Veteran's cervical spine disability has been assigned a disability rating under 38 C.F.R. § 4.71a, DC 5290.  The appeal period begins in December 2001.  The applicable regulation was amended during the course of the appeal.  Prior to the amendment, which was effective August 26, 2002, the applicable rating schedule was as follows: a 10 percent rating was warranted for slight limitation of motion of the cervical spine; a 20 percent rating was warranted for moderate limitation of motion of the service spine, and a 30 percent rating was warranted for severe limitation of motion of the service spine. 

Since August 26, 2002, the applicable rating schedule is set forth as follows:

The Spine    
Rating
General Rating Formula for Diseases and Injuries of the Spine

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine
100 
Unfavorable ankylosis of the entire cervical spine;
40 
Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine
30 
Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis
20 
Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height
10 

Disabilities of the spine involving intervertebral disc syndrome (IVDS) are assigned under Diagnostic Code 5243, which provides that the disability is to be rated either under the General Rating Formula or alternatively under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in a higher evaluation.  See 38 C.F.R. § 4.71a, Note.  

The rating schedule for IVDS is as follows:

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months
60 
With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months
40 
With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months
20 
With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months
10
Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.


Cervical Spine Prior to May 29, 2008 - Analysis

As there was a regulatory amendment regarding the rating criteria during the appeal period, the earlier rating criteria applies during the entire appeal period; however, the rating criteria that is the most favorable applies as of the date the amendment was effective.  

From the date of claim in December 2001 until May 29, 2008, the Veteran's cervical spine disability was rated at 10 percent.  The Veteran had her first VA cervical spine examination in June 2002.  There were no range of motion findings but the diagnostic impression was spondylitic changes of the cervical spine with mild to moderate functional loss due to pain.  

The remainder of the medical evidence shows that the Veteran complained of pain but was noted to have full range of motion.  Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating, and no more, was warranted for her cervical spine disability under former Diagnostic Code 5290.  See Powell v. West, 13 Vet. App. 31 (1999).  Given the above, the Board finds that neither the criteria for a rating in excess of 20 percent under the former nor the revised criteria was warranted.

Ovarian Cyst

The Veteran's service-connected residuals of ovarian cyst removal are currently rated as noncompensable under 38 C.F.R. § 4.116, DC 7615, Ovary, disease, injury, or adhesions, which is rated under the General Rating Formula for Disease, Injury or Adhesions of Female Reproductive Organs (diagnostic codes 7610 through 7615. Under this diagnostic code, a noncompensable rating is warranted for symptoms that do not require continuous treatment; a 10 percent rating is warranted for symptoms that require continuous treatment; and a 30 percent rating is warranted for symptoms that are not controlled by continuous treatment. 

The evidence of record reflects that the Veteran had a left ovarian cyst removed in 1990 while she was in the military.  Evidence shows there has been no recurrence and there has been no medical documentation of residual symptoms related to the cyst or its removal during the appeal period.  The Board notes that in her June 2003 substantive appeal, the Veteran asserted that her rating for the ovarian cyst removal should be higher because it required constant at-home treatment.  Treatment is defined as "the management and are of a patient for the purpose of combatting disease or disorder." Dorland's Medical Dictionary 1957 (32nd Ed. 2012).

The Veteran is competent to report that she engages in self-care to manage this condition; however, she has repeatedly denied receiving medical treatment for the condition and the claims file does not show constant treatment of the condition as she asserts.  Moreover, numerous VA examination reports reflect that the condition is asymptomatic.  As the evidence does not show ovarian disease requiring continuous treatment, a compensable rating is not warranted.

Uterine Fibroids

The Veteran's service-connected uterine fibroids are currently rated at 10 percent under 38 C.F.R. § 4.116, DC 7613, Uterus, disease, injury, or adhesions of.  Fibroids are also rated under the General Formula, as detailed above.  Specifically, a noncompensable rating is warranted for symptoms that do not require continuous treatment; a 10 percent rating is warranted for symptoms that require continuous treatment; and a 30 percent rating is warranted for symptoms that are not controlled by continuous treatment. 

The appeal period begins in December 2001.  In a June 2002 VA gynecological examination, the Veteran reported that she had a uterine fibroid the size of an orange removed in 1990 when she was on active duty.  Physical examination to include a pelvic ultrasound revealed a uterine fibroid on top of the uterus.  The examiner did not document any ongoing symptoms or treatment.  

A VA gynecological examination in May 2008 reflects the Veteran had a longstanding history of uterine fibroids and there were current uterine fibroids confirmed by ultrasound.  She reported that the condition was progressively worse since onset but she was not receiving any current treatment.  She also denied systemic symptoms and urinary symptoms.  She did, however, report urinary leakage due to stress incontinence.   Another VA gynecological examination was conducted in November 2011; she was not receiving any treatment related to her uterine fibroids.  She denied symptoms of urinary incontinence, pain, irregular bleeding, other bladder or bowel problems, or any other symptoms related to uterine fibroids.  There were no additional substantive findings. 

A private abdominal CT scan from September 2015 reflects a finding of multiple fibroids.  The scan was requested after providers found an unrelated lesion on the Veteran's right kidney.  Contemporaneous treatment notes do not reflect complaints related to the fibroids. 

The Veteran received another VA gynecological examination in February 2016.  She reported that the condition was asymptomatic and she was not receiving any gynecological treatment for the condition at that time.  She denied urinary incontinence and leakage.

Given the evidence above, it is clear that there has been evidence of uterine fibroids throughout the appeal period.  These have been largely asymptomatic and the Veteran has not sought treatment for the condition.  This condition is currently rated at 10 percent, which is allowed under VA regulations when there are symptoms that require continuous treatment.  In the present case, the evidence does not show that the Veteran's uterine fibroid disease requires continuous treatment.  Nevertheless, the Board will not disturb this favorable rating.  

The Board notes that in her June 2003 substantive appeal, the Veteran asserted that her rating for uterine fibroids should be higher because she had pain and because she had ongoing treatment at home.  As noted above, "treatment" is defined as "the management and are of a patient for the purpose of combatting disease or disorder." Dorland's Medical Dictionary 1957 (32nd Ed. 2012).  Again, the Veteran is competent to report that she engages in self-care to manage this condition.  The evidence of record does not show that the Veteran's uterine fibroids have required continuous treatment for any significant span of time during the appeal period. 

A higher rating is not shown by the record as the evidence does not reflect that the Veteran's symptoms are uncontrolled despite continuous treatment.  The only evidence of record suggesting a higher rating may be warranted is the May 2008 VA examination report which reflects she reported urinary leakage due to stress incontinence.  She denied any urinary leakage or incontinence in the VA examinations dated November 2011 and February 2016; treatment notes of record do not show that she otherwise complained of or sought treatment for urinary incontinence or leakage.  As such, a rating in excess of 10 percent for uterine fibroids is not warranted. 


ORDER

For the period prior to May 29, 2008 a rating of 20 percent is granted, subject to the law and regulations governing payment of monetary benefits. 

A compensable rating an ovarian disease is denied.

A rating in excess of 10 percent for uterine fibroids is denied.


REMAND

Alopecia

With the initial grant of service connection for alopecia, the Veteran was afforded a noncompensable rating.  In the October 2015 decision, the Board increased the Veteran's alopecia rating to 10 percent for the entire appeal period.  The Board was unable to determine whether a rating in excess of 10 percent for alopecia was warranted because the claims file was missing medical records; a remand followed.  On remand, the Board also directed that the Veteran be provided a new VA examination in light of any newly obtained medical records.  The subsequent March 2016 VA skin examination is not adequate.  The examiner incorrectly indicated that the Veteran was treated for alopecia areata and not scarring alopecia.  As a result, the examination report does not contain the correct information to appropriately rate the Veteran's alopecia disability.   Another examination is necessary on remand.

Left Foot Skin Disease

In a June 2002 VA examination, the Veteran reported foot fungus occurring at least a couple times a year since she was in service.  A May 2008 Military Hospital treatment note reflects a finding of several patches hyperkeratosis on the dorsal part of the Veteran's left foot.  Additional records suggest the presence of skin fungus.  A skin fungus and hyperkeratosis are separate disabilities from her service-connected corn and callus.  As such, she should be afforded a new left foot skin examination on remand.  The examiner should document the number and quality of her left foot corns and calluses and determine whether the Veteran has any left foot skin disabilities other than calluses and corns.  Thereafter, if there are additional left foot skin disabilities, the examiner should opine as to whether they had onset in, or are otherwise related to service.

Cervical Spine since May 29, 2008

In May 2008, the Veteran had a VA cervical spine examination that showed significant loss of range of motion, which resulted in an increased rating of 30 percent.  After the prior Board remand in November 2015, the Veteran received a VA cervical spine examination in February 2016.  The examiner at one point indicates that the Veteran had less movement than normal in her neck due to "ankylosis, adhesions, etc." but later stated there is no ankylosis.  This is contradictory evidence and the presence or absence of ankylosis is central to the Veteran's claim.  As such, a new examination must be provided on remand. 

In addition, it is not clear whether the Veteran experiences cervical radiculopathy, as she intermittently complains of left arm and shoulder pain.  The AOJ is directed to undertake all appropriate development to determine the etiology of this left shoulder and arm pain on remand, to include a peripheral nerve examination.

Left Fifth Toe Arthritis

In the November 2015 Board remand, the AOJ was directed to attempt to obtain surgical reports for a left foot surgery that took place in May 2008.  There is evidence in the claims file that the AOJ attempted to obtain this evidence on at least four occasions; however, there is no formal finding of unavailability of the record.  In addition, the AOJ did not notify the Veteran in accordance with the duty to notify that the medical evidence had not been obtained.  On remand, contact the Veteran and confirm that the procedure was performed by Maxwell Airforce Base personnel as the Veteran had been approved for numerous treatment visits with a local private podiatrist around this time frame.  In any event, attempt to obtain the operation report for the May 2008 foot procedure in compliance with the provisions of 38 C.F.R. § 3.159(e). 

In addition, the Board observes that the Veteran's May 2008 VA foot examination reflects a finding of weakness and abnormal weight-bearing manifested by calluses (service-connected) and abnormal shoe wear.  The Veteran also asserted that she was sometimes unable to wear shoes.  It is unclear whether these symptoms are related to the Veteran's left fifth toe arthritis, corns and/or calluses, her other non-service-connected foot conditions, or some other etiology.  On remand, she must be provided a VA examination so that these questions can be resolved.

TDIU

The issue of TDIU is inextricably intertwined with the other issues being remanded.  The Board observes that the Veteran's currently assigned ratings do not meet the schedular requirements for a TDIU; however, the May 2008 cervical spine examination suggested that the Veteran's disability significantly interfered with her activities of daily living.  If, after the adjudication of her other remanded increased rating claims the Veteran still does not meet the schedular requirements for a TDIU, the AOJ should refer the matter to the Director, Compensation Service.  The AOJ should otherwise adjudicate the issue of entitlement to a schedular TDIU.  Updated treatment notes should be obtained on remand as well.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran and ask that she confirm the provider for her May 2008 foot surgery, then attempt to obtain the operation report.  In this regard, the AOJ must comply with the provisions of 38 C.F.R. § 3.159(e).

2.  Obtain any updated and/or missing treatment notes, with the Veteran's assistance if appropriate.

3.  Schedule the Veteran for a new examination regarding her service-connected scarring alopecia.  The provider should physically examine the Veteran and state the percentage of her scalp that is affected by the condition.  

4.  Schedule the Veteran for a new VA skin examination of her feet.  The examiner should document all abnormal skin findings on the feet, including the number and quality of corns and calluses on the left foot and whether there are hyperkeratoses, fungus or other skin conditions present.  

For any corns and calluses present, the examiner should state whether each one is painful to palpation.

For any conditions present other than corns and calluses, the provider should provide an opinion as to whether the condition had onset in service or is otherwise related to service.  Full rationale must be provided for any opinion offered.

5.  Schedule the Veteran for a new VA cervical spine examination.  The provider should complete a full disability benefit questionnaire (DBQ) and should clearly state whether or not the Veteran's has ankylosis of the cervical spine.  

6.  Schedule the Veteran for a VA peripheral nerves examination to determine whether and to what extent she suffers from cervical radiculopathy.  The claims file must be reviewed by the examiner in conjunction with the examination and all appropriate tests should be conducted.  If the examiner determines that the Veteran does not have cervical radiculopathy, he or she should opine as to the etiology of the Veteran's occasional left shoulder and arm discomfort.  Full rationale should be provided for any opinion offered.

7.  Schedule the Veteran for a new VA left foot examination.  The provider should review the claims file and a copy of this REMAND.  The provider is asked to describe all manifestations of the Veteran's left foot pinky toe arthritis.  A complete DBQ should be completed and the examiner must state whether each abnormality documented is related to the left pinky toe arthritis, her left foot corns and/or calluses, her other non-service-connected foot conditions, or some other etiology.  

8.  After all of the above development is complete; if the Veteran does not meet the criteria for a schedular TDIU, refer the matter to the Director, Compensation Service as required by VA regulations.  

Otherwise, adjudicate the Veteran's TDIU claim on a schedular basis.

9.  Then, after taking any additional development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


